DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 6-20 under examination (see below). 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a mixture for extrusion into polypropylene resin.
Group II, claim(s) 6-20, drawn to a method of making synthetic hair extensions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature as the specific features within the mixture of Group I are not used in the method of Group II.
During a telephone conversation with Attorney Paul Bianco with the previous Examiner on 11/2/2020 a provisional election was made WITH traverse to prosecute the invention of Group II, claims 6-20.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 20 is objected to because of the following informalities:  the parenthesis at the end of the claim can be removed as they are not needed for understanding of the claim with respect to the “percentage by weight relative to weight of polypropylene yarn” which can stand alone without parenthesis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horihata (US 2012/0052219) in view of Tessier (US Patent No. 3,330,897), and further in view of Sakurai et al. (US 2009/0260649), hereinafter Sakurai. 
Regarding claims 6 and 17-18, Horihata discloses a method for making synthetic hair extensions comprising (a) mixing raw material that includes polypropylene resin (par. 0068 describes polypropylene and vinyl chloride; par. 0086); (b) melt-spinning the material through an orifice or extruder (par. 0050, 0100) as to produce polypropylene yarn; (c) forming some of the yarn into a bundle or “hank” (par. 0078); and (e) passing the yarn through a heat treatment as to relax the yarn (par. 0089, 0108). 
Horihata does not explicitly disclose the clipping of ends of yarn into a press having a first and second flat sheet with a lip as to “clip” onto the end of the bundle or hank of yarn prior to passing the yarn through the heat treatment, or that the heat treatment involves the passing of the yarn through a tunnel within a conveyer furnace as in claims 6 and 17-18. 
However, regarding the heat treatment, Tessier discloses a similar method to that of Horihata above, in that Tessier also spins/extrudes a specifically polypropylene resin material into fibers as to create a similar type of yarn. Tessier discloses a heat treatment to the polypropylene yarn that can involve a continuous conveyer through a tunnel with electric heating and fans/blowers as to pass the material through the tunnel or jacket (Tessier, 2:27-2:42) meeting claim 17. Tessier further discloses the heating occurs for 2-10 minutes (2:24, 2:59-2:70) at 140 C (Example 1) or 145 C (2:66) meeting claim 18. Tessier further explains that the benefit obtained is minimal for heating longer than 10 minutes for a polypropylene material and uses a conveyer system as to allow for exposure to heat to be limited for a given portion of fiber. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the heat treatment is conducted in accordance with Tessier as described in Horihata above as required in the claims. 
The combination of Horihata/Tessier as discussed above does not describe the press as required in the claims. 
However, Sakurai discloses a similar method as Horihata above in that Sakurai also produces artificial hair fiber bundles and performs a heat treatment as to relax the fibers after fixing the bundle at a fixing portion (1) (Sakurai, par. 0016, Figs. 1-3) by a “clipping” (par. 0037). One of ordinary skill in the art would have recognized that “clipping” requires two flat “sheets” that press up against one another at least at the corners as to create a “lip” from which the fibers would extend and abut the lip, or that welding would require two plates between which the hair fibers would extend as to form the structure as shown in Sakurai, Figs. 1-3. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the press includes at least two sheets and a lip as to bundle and fix the fibers at fixing portion (1) as in Horihata/Tessier above as required in the claims. 
Regarding claims 13 and 15, Horihata/Tessier/Sakurai discloses the subject matter of claim 6, and further discloses a denier values of 1200 (Tessier, Example 2) and 3700 (Tessier, Example 4) which are slightly below and above the values recited in the claims, and further describes that the tenacity is a result-effective variable upon the initial stretching of the polymer prior to relaxation (Tessier, 3:15-3:24). Horihata likewise describes that the level of stretching depends on the amount of gloss to the hair (Horihata, par. 0102). 
The denier value is also dependent upon the number of fibers in a bundle because this value is known in the art to represent the weight (g) of the fibers for 9000 m of the given fiber in length. Horihata describes that the denier (in terms of ‘decitex’ which converts at: decitex = denier * 1.11) value is a result-effective variable upon whether the yarn within the bundle will crimp/curl properly (Horihata, par. 0102, 0118) or be too difficult to “break.” Likewise, Sakurai describes the denier/tenacity to be dependent upon the amount heat shrinkage (Sakurai, par. 0023). 
It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the denier value and tenacity values are optimized as required in claims 13 and 15 as to result in a denier as is required in claims 13 and 15. 
Regarding claims 14 and 16, Horihata/Tessier/Sakurai discloses the subject matter of claims 13/15 as described above, and further describes stretching upon extrusion to 35-100% of the length (Tessier, Example 1 and Example 2), and 50% elongation (Tessier, Example 3).  
Regarding claims 19-20, Horihata/Tessier/Sakurai discloses the subject matter of claim 6, and further discloses that the mixture includes an “oil” and “lubricant” (Horihata, par. 0128, 0145) which would be in a total of 1.3%. 
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horihata (US 2012/0052219) in view of Tessier (US Patent No. 3,330,897) and Sakurai (US 2009/0260649) as applied to claim 6 above, and further in view of Horihata (US 2010/0040807), hereinafter Horihata ('807).
Regarding claims 7-9, Horihata/Tessier/Sakurai discloses the subject matter of claim 6 but does not appear to explicitly disclose the resting of the yarn by hanging (claim 7) or the brushing (as in claims 7-9). However, Horihata (‘807), as part of a similar process of producing a fiber bundle of artificial hair, discloses a resting of the yarn by hanging (Horihata ‘807, par. 0076) and further discloses brushing the hair (‘807, par. 0068). Because Horihata ‘807 and Horihata/Tessier/Sakurai are all producing hair extensions, it would have further been obvious to one of ordinary skill in the art to have specified that the produced artificial hair is brushed or styled with a brush/bristles as required in the claims. 
With respect to the manual or automated brushing (claims 8-9), it has been held that broadly claiming the automatic or mechanical means to replace a manual activity is not sufficient to distinguish over the prior art and thus, is supportive of a prima facie case of obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the combing/brushing is done either automatically with a machine or manually as required in the claims. 
Regarding claims 10-12, Horihata/Tessier/Sakurai/Horihata (‘807) discloses the subject matter of claim 7, but does not explicitly disclose resting the yarn at the conditions provided in claims 10-12. However, Horihata ‘807 as part of a similar process to Horihata (above) further discloses resting the yarn at a temperature of 23 C for 24 hours (Horihata ‘807, par. 0076), which meets both claims 10 and 12 directly. 
With respect to claim 11 and the temperature of 18 C, it has been held that where the general conditions of claim are disclosed in the prior art, differences in temperature or concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical and is not inventive to discover the optimum or workable ranges by routine experimentation. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the temperature is instead as required in claim 11 which is a small 5-degree C difference than is described in the prior art reference at 23 C. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742